Filed Pursuant to Rule 424(b)(3) Registration No. 333-159515 NASHUA CORPORATION PROXY STATEMENT CENVEO, INC. PROSPECTUS To Nashua’s Shareholders: On May 7, 2009, Nashua Corporation (“Nashua”) announced that it had entered into an agreement and plan of merger (the “merger agreement”) with Cenveo, Inc. (“Cenveo”) and a subsidiary of Cenveo, pursuant to which Nashua and a subsidiary of Cenveo will merge.Upon completion of the merger, each share of common stock of Nashua will be converted into the right to receive (i) $0.75 in cash and (ii) a number of shares of Cenveo’s common stock with a value equal to $6.13 divided by the volume-weighted average price per share of Cenveo common stock on the 15 trading days Cenveo and Nashua shall select by lot out of the 30 trading days ending on and including the second trading day immediately prior to the closing date of the merger.However, in the event that such averageis less than or equal to $3.75, then Nashua’s shareholders will receive 1.635 shares of Cenveo common stock per share of Nashua stock, and in the event that such average is equal to or greater than $5.25, then Nashua’s shareholders will receive 1.168 shares of Cenveo common stock per share of Nashua stock.Accordingly, the market value of the merger consideration will fluctuate with the market price of Cenveo common stock to the extent such average is less than or equal to $3.75 or equal to or greater than The following table shows the closing sale prices of Cenveo common stock as reported on the New York Stock Exchange (the “NYSE”) on May6, 2009, the date preceding public announcement of the merger, and onAugust 5, 2009, the last practicable trading day before the distribution of this proxy statement/prospectus. This table also shows the implied value of the merger consideration proposed for each share of Nashua common stock, which we calculated by dividing $6.130 by the closing price of Cenveo common stock on those dates. Cenveo Common Stock (NYSE:CVO) Implied Value of One Share ofNashua Common Stock AtMay 6, 2009 $5.01 $6.88 At August 5, 2009 $4.85 $6.88 If, as was the case on both May 6, 2009 andAugust 5, 2009, the price per share of Cenveo common stock on the closing date of the merger is not less than or equal to $3.75 or equal to or greater than $5.25, then the aggregate value of the consideration to be issued to Nashua’s shareholders will be approximately $38.3 million ($6.88 per share multiplied by 5.57 million shares of Nashua common stock outstanding).To the extent the per share price of Cenveo common stock on the closing date of the merger is (i) less than or equal to $3.75, the aggregate value of the consideration to be issued to Nashua’s shareholders will be less than such amount and (ii) equal to or greater than $5.25, the aggregate value of the consideration to be issued to Nashua’s shareholders will be greater than such amount. Nashua will hold a special meeting of shareholders to consider and vote on a proposal to approve the merger agreement.You will find the notice of meeting, logistics of the proposed combination and details in the attached documents.I encourage you to participate in the governance of your company by voting.Your vote is very important.We cannot complete the merger unless a majority of the outstanding shares of Nashua common stock entitled to vote on the merger agreement and the transactions contemplated thereby, including the merger, are voted “FOR” the merger proposal.The failure of any shareholder to vote on the merger proposal will have the same effect as a vote against the merger proposal. Certain shareholders of Nashua holding 1,251,369 shares,or 22.5% of the shares, of Nashua common stock outstanding and entitled to vote have agreed pursuant to a voting agreement with Cenveo to vote their shares in favor of the approval of the merger agreement. I support this transaction and join with Nashua’s board in recommending that you vote “FOR” the approval of the merger agreement and the transactions contemplated thereby, including the merger. Sincerely, Thomas G.
